 

AO 245B (CASDRev. 08/] 3) .ludgment in a Criminal Case for Revocations F L E D

 

UNITED STATES DISTRICT COURT JAN 15 2019

SOUTHERN DISTRICT OF CALIFORNIA CLERK. U.S. DlSTR|CT CO_URT .
SOUTHERN DISTR|CT OF CAL|FORNIA

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A C mNAL CASE \WMDEPUTY
(F or Revocation of Probation or Supervised Release)
V (F or Offenses Committed On or After November l, 1987)

JORGE ANSELMO VARGAS (l)
Case Number: 12CR0103-JLS

 

 

KRIS J. KRAUS
Defendant’s Attomey
REGISTRATION No. 29931298
m _
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. l
ll was f`ound guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nv21, Failure to participate in drug aftercare program

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

lalmal§f?. 2019

ate of lmposition of Sentence -

(>>0 &W¢:"W/A'/ ¢z<S\-

ONONRABLE .IANI"S lL/. SAMMARTINO
UNITED STATES DISTRICT JUDGE

 
   
 

12CR0103-JLS

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JORGE ANSELMO VARGAS (l) Judgment - Page 2 of 2
CASE NUMBER: lZCROlO3-JLS

MBISO__NM_EN_T

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term 0f:
Six (6) months

|:||:|

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Cl at A.M. on

 

E as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:| on or before
l:| as notified by the United States Marshal.
|:l as notified by the Probation or Pretrial Services Ofiice.

RE'I`URN

I have executed this judgment as follows:

at

Defendant delivered on tO

, with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

12CR0103-JLS

